                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                         CIVIL ACTION NO. 5:19-CV-158-DCK

 CHRISTOPHER WAGNER,                                    )
                                                        )
                 Plaintiff,                             )
                                                        )
    v.                                                  )       ORDER
                                                        )
 ANDREW M. SAUL,                                        )
                                                        )
                 Defendant.                             )
                                                        )

         THIS MATTER IS BEFORE THE COURT on the “Consent Motion For Reversal And

Remand Pursuant To Sentence Four Of 42 U.S.C. § 405(g)” (Document No. 10) filed June 1, 2020.

The parties have consented to Magistrate Judge jurisdiction pursuant to 28 U.S.C. § 636(c), and

immediate review is appropriate. Having carefully considered the motion and the record, and

noting consent of the parties, the undersigned will grant the motion.

         Based on the parties’ agreement and applicable authority, the Court will direct that the

Commissioner’s decision be reversed pursuant to sentence four of 42 U.S.C. § 405(g) and that this

matter be remanded to the Commissioner for further proceedings. See Shalala v. Schaefer, 509

U.S. 292 (1993); Melkonyan v. Sullivan, 501 U.S. 89 (1991).

         Sentence four of 42 U.S.C. § 405(g) provides, in pertinent part, that “[t]he court shall have

power to enter, upon the pleadings and transcript of the record, a judgment affirming, modifying,

or reversing the decision of the Commissioner of Social Security, with or without remanding the

cause for a rehearing.” Defendant here has moved for reversal of the decision below and for a

remand of this case for further administrative proceedings. (Document No. 10). For the reasons

stated in the Defendant’s motion, the Court finds that remand is appropriate.




           Case 5:19-cv-00158-DCK Document 11 Filed 06/02/20 Page 1 of 2
       IT IS, THEREFORE, ORDERED that the “Consent Motion For Reversal And Remand

Pursuant To Sentence Four Of 42 U.S.C. § 405(g)” (Document No. 10) is GRANTED.

       IT IS FURTHER ORDERED that the Clerk of the Court shall enter a separate Judgment

pursuant to Rule 58 of the Federal Rules of Civil Procedure and that this matter be CLOSED.

       SO ORDERED.


                                   Signed: June 2, 2020




                                                2
         Case 5:19-cv-00158-DCK Document 11 Filed 06/02/20 Page 2 of 2
